     Case 1:20-cv-01152-NONE-JDP Document 3 Filed 08/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11    ISABEL VALDEZ VELA,                           Case No. 1:20-cv-01152-NONE-JDP
12                    Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                    TO PROCEED IN FORMA PAUPERIS
13            v.
                                                    ECF No. 2
14    U.S. GOVERNMENT HEALTH AND
      HUMAN SERVICES, CHILD
15    WELFARE SERVICES,
16                    Defendant.
17

18            Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is granted. The court will
19   screen plaintiff’s complaint before ordering service.
20
     IT IS SO ORDERED.
21

22
     Dated:        August 21, 2020
23                                                     UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28


                                                      1
